NO. 07-08-0006-CV

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL B

                                       JUNE 10, 2009
                              ______________________________

                               In the Matter of the Marriage of
                           MARY PALACIOS and JESUS PALACIOS
                              and In the Interest of L.P., A Child
                           _________________________________

              FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2005-532,385; HON. JIM BOB DARNELL, PRESIDING
                         _______________________________

                                         Opinion
                             _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        The case before us involves a trial court’s attempt to value and distribute the marital

estate of Jesus and Mary Palacios when the trial court found neither party’s valuation of

that property credible. Jesus contends that the court abused its discretion in making the

division it did because the division lacked evidentiary support, it was unequal, and awarded

reimbursement to Mary.1 We affirm.

        Applicable Law

        A trial court is charged with making a “just and right” division of the community

estate while considering the rights of both parties. Todd v. Todd, 173 S.W.3d 126, 128-29


        1
        The record reflects that even though Jesus com plains about reim bursem ent being given Mary, none
was actually awarded to her. So, that is a m atter that needs no attention.
(Tex. App.–Fort Worth 2005, pet. denied). This does not mean that the division must be

equal. See Massey v. Massey, 807 S.W.2d 391, 398 (Tex. App.–Houston [1st Dist.] 1991,

writ denied) (recognizing that an unequal division may be struck as long as the trial court

had a reasonable basis for doing so). Moreover, we defer to the division made if it does

not evince an abuse of discretion, see Moroch v. Collins, 174 S.W.3d 849, 857 (Tex. App.

–Dallas 2005, pet. denied) (noting that an appellate court reviews a trial court’s division of

property under the standard of abused discretion), and it does not evince such an abuse

when it comports with guiding rules and principles. Downer v. Aquamarine Operators, Inc.,

701 S.W.2d 238, 241-42 (Tex. 1985).

       Finally, we note that the party complaining of the trial court's division has the burden

of demonstrating that it was so unjust as to constitute a clear abuse of discretion. Frommer

v. Frommer, 981 S.W.2d 811, 814 (Tex. App.–Houston [1st Dist.] 1998, pet. dism'd). That

party at bar was and is Jesus.

       Application of Law

       As previously mentioned, the ultimate goal of the trial court is to reach a just and

right distribution of the estate. Given this, valuing the marital property is not the end in

itself but rather a means to the end. See Todd v. Todd, 173 S.W.3d at 129 (holding that

the properties’ value is merely evidentiary of whether the trial court reached a just and fair

division of the community estate).

       Furthermore, no one can reasonably dispute that to reach the appropriate end the

trial court is dependent upon the efforts of those litigants before it. This is so because it

usually has no independent knowledge of the items comprising the marital estate nor of



                                              2
their worth. So, as is the norm, the trial court at bar turned to the parties for help in doing

its job. Yet, they “were not open and truthful” in their responses, as explained in the court’s

findings. “Both . . . wanted to play low ball/high ball on all property in that each tried to put

a high value on the property to be awarded to the other and a low value on property . . .

awarded to them.” This, as a consequence, lead the trial court to “not feel confident in the

values [they] assigned to the property items . . . .”

       Furthermore, of the four major property items to be distributed, two consisted of

realty in Mexico. One of the items was a residence and the other a vacant lot. According

to Jesus, the trial court received no evidence regarding the appreciation in value of the

home or “how much [sic] community funds were used” to improve it. Our perusal of the

record seems to confirm this; yet, the same record indicates that the default was not its

own. For instance, Jesus was asked about the value of the home (which he was

eventually awarded) and replied: “I have no idea.” Thereafter, he conceded that it would

be worth a little more than the Mexico lot that he had previously bought for $9000. What

that conclusion was based on, however, went unsaid. This is troubling because conclusory

statements about what property is worth are of little assistance in determining market

value. See Ricks v. Ricks, 169 S.W.3d 523, 527 (Tex. App.–Dallas 2005, no pet.) (stating

that conclusory statements of a stock’s value without other evidence to support it is not

probative of the stock’s market value). Similar utterances were made regarding the value

of other property items as well. Given help of this kind, one can reasonably see why the

trial court found the parties to be rather incredible and the performance of its obligations

rather difficult. And, therein lies the basis for our resolution to this appeal.



                                               3
       Simply put, Jesus is complaining about a result that he and his ex-wife helped

cause. Both failed in their obligation to tender credible and probative evidence upon which

the trial court could reasonably rely. Despite their omission, the trial court attempted to

reach what it deemed to be a fair and right division of the marital estate. And, we cannot

say that it failed in that regard, given the doctrine of invited error.

       The concept of invited error not only is well established in Texas jurisprudence, Kelly

v. Demoss Owners Ass’n., 71 S.W.3d 419, 424 (Tex. App.–Amarillo 2002, no pet.), but

also prevents a litigant from complaining about mistakes that he helped cause. Bluestar

Energy, Inc. v. Murphy, 205 S.W.3d 96, 101 (Tex. App.–Eastland 2006, pet. denied); Keith

v. Keith, 221 S.W.3d 156, 163 (Tex. App.–Houston [1st Dist.] 2006, no pet.). Given the

value, or lack thereof, of the testimony and evidence provided by Jesus and Mary, one can

reasonably conclude that both helped cause the property division in dispute. In other

words, the trial court’s result, which appears to be a laudable effort to achieve a just and

right division under the circumstances before it, was effectively invited by their effort, or

lack thereof. Thus, Jesus cannot complain of it on appeal.

       While some may believe that jurists are all knowing (those some normally being the

jurists themselves) we are not. Admittedly, the quality of our work is directly proportional

to the quality of the work undertaken by those appearing before us. We need the help of

litigants and their counsel. Without it, our system of justice tends to falter for its success

is the result of teamwork. And, when it does falter we are not alone in blame. Nor should

we alone suffer the consequences. The team having faltered here, the issues of appellant

are overruled.



                                               4
We affirm the judgment of the trial court.



                                          Brian Quinn
                                          Chief Justice




                                      5